 Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 1 of 8 PageID# 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

ROSSANA DOLAN,

  Plaintiff,                                         CASE NO.: 20-764

v.

CAPITAL ONE BANK (USA), N.A.,

  Defendant.
                                     /

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW, Plaintiff, ROSSANA DOLAN, by and through the undersigned counsel,

and sues Defendant, CAPITAL ONE BANK (USA), N.A., and in support thereof respectfully

alleges violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”).

                                         INTRODUCTION

        1.     The TCPA was enacted to prevent companies like CAPITAL ONE BANK

(USA), N.A. from invading American citizen’s privacy and to prevent abusive “robo-calls.”

        2.     “The TCPA is designed to protect individual consumers from receiving intrusive

and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

        3.     “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of

modern civilization, they wake us up in the morning; they interrupt our dinner at night; they

force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm

Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).



                                                 1
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 2 of 8 PageID# 2



        4.      According to the Federal Communications Commission (FCC), “Unwanted calls

are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each

year – around 60 percent of all the complaints…Some private analyses estimate that U.S.

consumers     received    approximately      2.4   billion    robocalls   per    month     in   2016.”

https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-robocalls-spoofing

                                  JURISDICTION AND VENUE

         5.     This is an action for damages exceeding seventy-five thousand dollars

($75,000.00) exclusive of attorney fees and costs.

         6.     Jurisdiction and venue for purposes of this action are appropriate and conferred by

28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

         7.     Subject matter jurisdiction, federal question jurisdiction, for purposes of this

action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

746 F.3d 1242, 1249 (11th Cir. 2014).

        8.      The current principal place of business of Defendant is in Mclean, Virginia in

Fairfax County. Accordingly, venue is appropriate with the Court under 28 U.S.C. § 1391(b)(1)

as it is the judicial district in which Defendant resides.

                                   FACTUAL ALLEGATIONS

        9.      Plaintiff is a natural person, and citizen of the State of Florida, residing in Pinellas

County, Florida.




                                                   2
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 3 of 8 PageID# 3



       10.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

       11.     Defendant is a national association which was formed in Virginia with its

principal place of business located at 1608 Capital One Drive, Mclean, Virginia 22102.

       12.     Defendant called Plaintiff approximately one-hundred (100) times in an attempt to

collect an alleged debt. Due to the amount of calls Plaintiff received from Defendant, Plaintiff

was unable to properly catalogue each and every call and thus a certain number of calls will be

identified after a thorough review of Defendant’s records and Plaintiff’s cellular telephone

records.

       13.     Some or all of the calls Defendant made to Plaintiff’s cellular telephone number

were made using an “automatic telephone dialing system” which has the capacity to store or

produce telephone numbers to be called, using a random or sequential number generator

(including but not limited to a predictive dialer) or an artificial or prerecorded voice; and to dial

such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will

testify that she knew it was an autodialer because of the vast number of calls she received, she

heard a pause when she answered her phone before a voice came on the line and she received

prerecorded messages from Defendant.

       14.     Plaintiff received numerous voicemails from Defendant with the following pre-

recorded message: “Hi, this is Karen from Capital One; we’ve been trying to reach you about an

important personal business matter. Please return this call at 1-800-955-6600. Again the number

to reach us at Capital One is 1-800-955-6600, thank you.”

       15.     Plaintiff believes the calls were made using equipment which has the capacity to

store numbers to be called and to dial such numbers automatically.


                                                 3
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 4 of 8 PageID# 4



        16.    Plaintiff is the subscriber; regular user and carrier of the cellular telephone

number (727) ***-3486, and was the called party and recipient of Defendant’s calls.

        17.    Defendant placed an exorbitant number of automated calls to Plaintiff’s cellular

telephone (727) ***-3486 in an attempt to collect on an alleged debt.

        18.    On several occasions over the last four (4) years, Plaintiff instructed Defendant’s

agent(s) to stop calling her cellular telephone.

        19.    More specifically, in or about December of 2019, Plaintiff communicated with

Defendant from her aforementioned cellular telephone number and instructed Defendant’s agent

that she was unable to make a payment because she just recently lost her job. Plaintiff told

Defendant’s agent that she would call them when she had the money to pay and demanded they

“stop calling [her]”.

        20.    During the aforementioned call with Defendant’s agent/representative in or about

December of 2019, Plaintiff unequivocally revoked any express consent Defendant may have

had for placement of telephone calls to Plaintiff’s aforementioned cellular telephone number by

the use of an automatic telephone dialing system or a pre-recorded or artificial voice.

        21.    Each subsequent call the Defendant made to the Plaintiff’s aforementioned

cellular telephone number was made without the “express consent” of the Plaintiff.

        22.    Each subsequent call the Defendant made to the Plaintiff’s aforementioned

cellular telephone number was knowing and willful.

        23.    Plaintiff’s request for the harassment to end was ignored.

        24.    Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice to individuals just as they did to Plaintiff’s cellular telephone in

this case.


                                                   4
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 5 of 8 PageID# 5



        25.    Defendant has a corporate policy to use an automatic telephone dialing system or

a pre-recorded or artificial voice, just as they did to the Plaintiff’s cellular telephone in this case,

with no way for the consumer, or Defendant, to remove the number.

        26.    Defendant’s corporate policy is structured so as to continue to call individuals like

Plaintiff, despite these individuals explaining to Defendant they do not wish to be called.

        27.    Defendant has numerous other federal lawsuits pending against them alleging

similar violations as stated in this Complaint.

        28.    Defendant has numerous complaints against them across the country asserting that

their automatic telephone dialing system continues to call despite being requested to stop.

        29.    Defendant has had numerous complaints against them from consumers across the

country asking to not be called, however Defendant continues to call these individuals.

        30.     Defendant’s corporate policy provided no means for Plaintiff to have Plaintiff’s

number removed from Defendant’s call list.

        31.     Defendant has a corporate policy to harass and abuse individuals despite actual

knowledge the called parties do not wish to be called.

        32.     Not one of Defendant’s telephone calls placed to Plaintiff were for “emergency

purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

        33.     Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.

        34.     From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon

her right of seclusion.

        35.     From each and every call without express consent placed by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of the occupation of her cellular telephone line


                                                   5
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 6 of 8 PageID# 6



and cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or

outgoing calls while the phone was ringing from Defendants call.

         36.   From each and every call placed without express consent by Defendant to

Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time. For

calls she answered, the time she spent on the call was unnecessary as she repeatedly asked for the

calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

with missed call notifications and call logs that reflect the unwanted calls. This also impaired the

usefulness of these features of Plaintiff’s cellular phone, which are designed to inform the user of

important missed communications.

         37.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone was an injury in the form of a nuisance and annoyance to the Plaintiff. For calls that

were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for

unanswered calls, Plaintiff had to waste time to unlock the phone and deal with missed call

notifications and call logs that reflected the unwanted calls. This also impaired the usefulness of

these features of Plaintiff’s cellular phone, which are designed to inform the user of important

missed communications.

         38.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery

power.

         39.   Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone where a voice message was left which occupied space in Plaintiff’s phone or network.




                                                 6
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 7 of 8 PageID# 7



        40.     Each and every call placed without express consent by Defendant to Plaintiff’s

cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her cellular phone and

her cellular phone services.

        41.     As a result of the calls described above, Plaintiff suffered an invasion of privacy.

Plaintiff was also affect in a personal and individualized way by stress, anxiety, embarrassment

and aggravation.

                                            COUNT I
                                     (Violation of the TCPA)

        42.     Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-one

(41) as if fully set forth herein.

        43.     Defendant willfully violated the TCPA with respect to Plaintiff, specifically for

each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff notified

Defendant that Plaintiff wished for the calls to stop

        44.     Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).



                [REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]




                                                  7
Case 1:20-cv-00764-RDA-MSN Document 1 Filed 07/08/20 Page 8 of 8 PageID# 8



       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against CAPITAL ONE BANK (USA), N.A. for statutory damages, punitive damages,

actual damages, treble damages, enjoinder from further violations of these parts and any other

such relief the court may deem just and proper.

                                              Respectfully submitted,

                                           /s/ Hyatt B. Shirkey
                                            Hyatt B. Shirkey, Esquire (VSB#80926)
                                            Hyatt Browning Shirkey Law Firm
                                            3735 Franklin Rd. S.W., Suite 251
                                            Roanoke, VA 24014
                                            Telephone: (540) 324-9288
                                            Facsimile: (540) 986-2199
                                            E-Mail: Hyatt@hbsesqfirm.com
                                            Attorney for Plaintiff

                                            and

                                            /s/ Octavio Gomez
                                            Octavio Gomez, Esquire
                                            Pro Hac Vice Pending
                                            Florida Bar No.: 0338620
                                            Morgan & Morgan Tampa, P.A.
                                            201 N. Franklin Street, Suite 700
                                            Tampa, Florida 33602
                                            Telephone: (813) 223-5505
                                            Facsimile: (813) 222-4797
                                            Primary Email: TGomez@ForThePeople.com
                                            Secondary Email: LDobbins@ForThePeople.com
                                            Attorney for Plaintiff




                                                  8
